               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVSION



BRIAN LYNGAAS, D.D.S.,                          2:17-cv-12867


                 Plaintiff,
                                           Hon. Terrence G. Berg
      v.

J. RECKNER ASSOCIATES,                    ORDER GRANTING
INC. d/b/a RECKNER                     PLAINTIFF’S MOTION TO
HEALTHCARE,                          AMEND THE COMPLAINT AND
                                      EXTEND DISCOVERY AND
                 Defendant.
                                         MOTION DEADLINES

                               ORDER
     This case arises from an unsolicited fax message that Defendant J.

Reckner Associates, Inc. (d/b/a/ Reckner Healthcare) sent to Plaintiff

Brian Lyngaas, D.D.S. Plaintiff claims the fax violated the Telephone

Consumer Protection Act, 47 U.S.C. § 227 and regulations issued by the

Federal Communications Commission (“FCC”). Plaintiff now wishes to

amend his Complaint to add a new defendant, Calcivis, Ltd. See ECF No.

39. Plaintiff says he learned for the first time in February 2019 that

Calcivis had hired defendant Reckner Healthcare to send the faxes that

are at the heart of this litigation. Additionally, Plaintiff requests an
extension of deadlines in the Scheduling Order to allow time for discovery

related to Calcivis. The Court will grant Plaintiff’s motion, which is

unopposed.

                                                               DISCUSSION

              Under Rule 15(a)(1), “[a] party may amend its pleading once as a

matter of course within” 21 days after serving it or, “if the pleading is one

to which a responsive pleading is required, 21 days after service of a

responsive pleading or 21 days after service of a motion under Rule 12(b),

(e), or (f) motion, whichever is earlier.” Otherwise, a party may amend its

pleading only with written consent of the opposing party or leave of the

Court. Fed. R. Civ. P. 15(a)(2). “The court should freely give leave when

justice so requires.”1 Id.

              In exercising its discretion as to whether to allow an amendment,

“the court should consider the delay in filing, the lack of notice to the

opposing party, bad faith by the moving party, repeated failure to cure


                                                            
1 Motions to amend pleadings are often subject to the dates established in a
scheduling order issued under Rule 16(b) of the Federal Rules of Civil Procedure.
That rule allows that deadlines for amending pleadings in such a scheduling order
“shall not be modified except upon a showing of good cause and by leave of the district
judge.” Here, however, the Scheduling Order contained no deadline by which the
parties had to amend their pleadings.
 

                                                                 2
 
deficiencies by previous amendments, undue prejudice to the opposing

party, and futility of the amendment.” Perkins v. Am. Elec. Power Fuel

Supply, Inc., 246 F.3d 594, 605 (6th Cir. 2001). Though the standard for

granting a motion to amend a complaint is liberal, the Sixth Circuit has

held that a court should deny amendment if the proposed amended

complaint would not survive a motion to dismiss. Neighborhood Dev.

Corp. v. Advisory Council on Historic Pres., 632 F.2d 21, 23 (6th Cir.

1980).

     On the facts before it, the Court finds justice requires permitting

Plaintiff to amend his complaint. Defendant Reckner Healthcare

disclosed, for the first time, in supplemental discovery responses dated

February 8, 2019, that it had been hired by Calcivis to send the faxes at

issue in this case. ECF No. 39 PageID.578. Then, on February 12, 2019,

“Plaintiff took the deposition of the Defendant [Reckner Healthcare] and

confirmed that Calcivis, Ltd hired Reckner to send the subject faxes.” Id.

The Court has no reason to believe that any bad faith or lack of diligence

on the part of Plaintiff caused delay in the decision to add Calcivis to the

suit. Further, permitting Plaintiff to amend his complaint at this time

will not cause any undue prejudice to Defendant Reckner Healthcare,


                                     3
 
which did not oppose Plaintiff’s motion to amend. Finally, there is no

reason to believe that this amendment would be futile or that the

amended complaint would be unable to survive a motion to dismiss. For

these reasons, the Court concludes that justice requires both granting

Plaintiff’s motion to amend its pleading and extending the deadlines

contained in the existing Scheduling Order.


                             CONCLUSION

     For the foregoing reasons, Plaintiff Brian Lyngaas’s motion to

amend his complaint (ECF No. 39) is GRANTED. As requested by

Plaintiff, the Court will also extend the deadlines in the existing

Scheduling Order to allow time to conduct discovery related to newly

added Defendant Calcivis, Ltd. The new discovery cutoff will be July 12,

2019 and the new deadline to file a motion for class certification will be

July 26, 2019. Dispositive motions must be filed within 35 days of this

Court’s ruling on the anticipated motion for class certification. Additional

deadlines will be set as needed.


     SO ORDERED.




                                     4
 
Dated: April 16, 2019            s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                        Certificate of Service

      I hereby certify that this Order was electronically submitted on
April 16, 2019, using the CM/ECF system, which will send notification to
all parties.

                                       s/Amanda Chubb
                                       Case Manager
 




                                   5
 
